         Case 1:09-md-02013-PAC Document 57                         Filed 09/30/10 Page 1 of 45

    UNITED STATES DISTRICT COURT
                                                                     USDC SDNY
    SOUTHERN DISTRICT OF NEW YORK
                                                                     DOCUMENT
    ------------------------------- X
                                                                     ELECTRONICALLY FILED
  EMILY WALDMAN, on behalf of
                                                                     DOC #: _________________
  herself and all others
                                                                     DATE FILED: 02/20/2020
UNITED
   similarlySTATES      DISTRICT COURT
                     situated,
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
                             Plaintiff,
In re FANNIE MAE 2008 SECURITIES                           :           08 Civ.
                                                                       No.  187831
                                                                               Civ.(PAC)
                                                                                      2041 (JFK)
LITIGATION -against-                                       :           09 MD 2013ORDER
                                                                                   (PAC)
                                                           :
  MERIT RECOVERY SYSTEMS, INC.                             :           OPINION & ORDER
-----------------------------------------------------------x
   and JAMES MERITHEW,

                             Defendants.
    ------------------------------- X
HONORABLE PAUL A. CROTTY, United States District Judge:
 JOHN F. KEENAN, United States District Judge:

           On July 23, 2018, Plaintiff     1
                                       attempted to file a request for
                              BACKGROUND
    entry
        Theof   default
            early            against
                  years of this          Defendants,
                                decade saw a boom in homeneither    of whom
                                                          financing which      ever among
                                                                          was fueled,
  entered
other          anlow
      things, by   appearance        in lax
                     interest rates and   this
                                            creditaction.      Two lending
                                                   conditions. New  days instruments,
                                                                           later, Plaintiff
                                                                                      such as
  was notified
subprime            thatcredit
         mortgages (high  herrisk
                               filing     wasAlt-A
                                  loans) and    in mortgages
                                                    error, (low-documentation
                                                             and she was directed
                                                                              loans)
  to refile her request for entry of default.                     Plaintiff did not
kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
  refile her request, and this case has remained dormant ever
assumption that the market would continue to rise and that refinancing options would always be
  since.
available in the future. Lending discipline was lacking in the system. Mortgage originators did
          Accordingly, the Court deems Plaintiff to have abandoned
not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
  her claims and directs the Clerk of Court to close this case.
originators sold their loans into the secondary mortgage market, often as securitized packages
  SO ORDERED.
known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
    Dated:    New York, New York
        But then the housing20,
                             bubble
                                                      ~/=t~~
                                    burst. In 2006, the demandJohn
                                                               for housing dropped abruptly
               February          2020                                 F. Keenan
                                                      United States District Judge
and home prices began to fall. In light of the changing housing market, banks modified their

lending practices and became unwilling to refinance home mortgages without refinancing.


1
 Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.



                                                         1
